Citation Nr: 1624511	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  06-35 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected bilateral deviated nasal septum.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel

INTRODUCTION

The Veteran served on active duty from February 1954 to December 1955.

This case comes to the Board of Veterans' Appeals (Board) from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2009.  A transcript of that hearing is of record.

In an August 2012 decision, the Board denied service connection for sleep apnea, to include as secondary to a service-connected bilateral deviated nasal septum.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a November 2013 Order, the Court remanded the matter for readjudication in accordance with the joint motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In an October 2014 Remand, the Board requested that the Veteran be scheduled for a VA examination to assess the etiology of any sleep apnea.  The Board specifically requested that the VA examiner review the claims folder and note that review in the report.  The Board also requested that the examiner provide a rationale for all opinions and reconcile them with the pertinent evidence of record, including the statements of the Veteran, his spouse, and his friends with respect to continuity of sleep apnea symptoms since service; the service medical records showing treatment for a nasal fracture; the report of the November 2005 private sleep expert opining as to a possible causal relationship between the Veteran's sleep apnea and a service-connected bilateral deviated nasal septum, and indicating that the service-connected disability was likely to aggravate the sleep apnea; the July 2006 VA examination and opinion indicating that the sleep apnea was less likely than not caused by the service-connected nasal disorder; the May 2007 private consultation report finding that the Veteran's septum was not displaced, that he had marked and severe hypopharyngeal airway narrowing and obstruction, and that the etiology of the sleep apnea was uncertain; the February 2011 VA examination and opinion indicating that the sleep apnea was less likely than not caused by the service-connected nasal disorder or related to service, and less likely than not aggravated by the service-connected nasal disorder; the April 2012 examination and opinion stating that the sleep apnea was not a result of the in-service nasal fracture or any other aspect of service, or caused or aggravated by the service-connected bilateral deviated nasal septum; and the September 2014 nurse's opinion reporting that the sleep apnea is a continuation of, related to, or aggravated by service, to include the service-connected bilateral deviated nasal septum.

In a May 2015 VA medical examination report, written in attempted compliance with the Board's October 2014 remand requests, a VA examiner indicated reviewing the claims file on the front page of the report, but later wrote the claims file was not available for review as part of the evaluation.  In the report, the May 2015 VA examiner referred to the respective July 2006 and February 2011 VA medical examinations and opinions, but did not make any references to the other evidence noted in the October 2014 Remand instructions.  A remand is necessary to obtain a VA medical opinion in accordance with the Board's October 2014 Remand requests.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination with a medical doctor somnologist or a medical doctor ENT specialist with experience treating sleep apnea for the purpose of obtaining opinions regarding the etiology of the claimed sleep apnea disability.  The examiner should provide a rationale for all opinions requested.  The examiner should provide the following information:

(a)  The examiner must review the claims file and should note that review in the report.  

(b)  The report should discuss the examiner's credentials, specifically noting familiarity with the study and treatment of sleep apnea and whether the examiner is a medical doctor somnologist or .

(c)  In writing the opinions, the examiner should reconcile them with the pertinent evidence of record, making specific reference to the following: 

(i)  The statements of the Veteran, his spouse, and his friends with respect to continuity of sleep apnea symptoms since service; 

(ii)  The service medical records showing treatment for a nasal fracture; 

(iii)  The report of a November 2005 private sleep expert opining as to a possible causal relationship between the Veteran's sleep apnea and a service-connected bilateral deviated nasal septum, and indicating that the service-connected disability was likely to aggravate the sleep apnea;

(iv)  The July 2006 VA examination and opinion indicating that the sleep apnea was less likely than not caused by the service-connected nasal disorder;

(v)  The May 2007 private consultation report finding that the Veteran's septum was not displaced, that he had marked and severe hypopharyngeal airway narrowing and obstruction, and that the etiology of the sleep apnea was uncertain;

(vi)  The February 2011 VA examination and opinion indicating that the sleep apnea was less likely than not caused by the service-connected nasal disorder or related to service, and less likely than not aggravated by the service-connected nasal disorder; 

(vii)  The April 2012 examination and opinion stating that the sleep apnea was not a result of the in-service nasal fracture or any other aspect of service, or caused or aggravated by the service-connected bilateral deviated nasal septum; and

(viii)  The September 2014 and July 2015 nurse's opinions; and

(ix)  The May 2015 VA medical examination report.  

(d)  The examiner should specifically address the following questions:

(i)  Is it at least as likely as not (50 percent or greater probability that the Veteran's sleep apnea is related to service or any incident of service, to include an in-service nasal fracture?  The examiner should discuss the lay statements regarding symptomatology during and since service.

(ii)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by a service-connected bilateral deviated nasal septum? 

(iii)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea has been aggravated (permanently worsened beyond its normal progression) by a service-connected bilateral deviated nasal septum?

2.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




